DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claim 9 is amended. Claims 6-8 are cancelled.
Claims 1-5, 9, and 10 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to claim 9 have been fully considered and are persuasive.  The 112(b) rejection of claim 9 has been withdrawn. 
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-8 that the amount of platinum in the catalyst is critical, and provides data in Tables 1 and 2 and an explanation of the data as part of the arguments.
In response, the data provided does not provide evidence that the amount of platinum in the reconstituted catalyst is critical, for the following reasons. First, there is no recitation in the methods provided that the catalyst being measured is one which has been reconstituted by the method after being used in a dehydrogenation process, as claimed. The data merely recites that a support material was loaded with platinum and gallium by incipient wetness impregnation. The data does not refer to the fact that this is reconstituting the catalyst, and in fact appears to teach away from the reconstitution process because the reconstitution process claimed only recites a step of adding .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-5, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voskoboynikov et al. (US 2003/0191351) in view of Oleck et al. (US 3,140,264).
With regard to claims 1-3 and 5, Voskoboynikov teaches a process for dehydrogenating alkanes or alkylaromatic hydrocarbons comprising a step of:
(2) contacting a gaseous stream of alkanes or alkylaromatic hydrocarbons (paragraph [0039]) with a catalyst in a fluidized bed reactor (paragraph [0038]), where the catalyst eventually becomes deactivated and requires regeneration (paragraph [0050]). Once the catalyst has been regenerated, this is equivalent to the step (2) of contacting in a fluidized bed, an alkane compound or an alkylaromatic compound and a reconstituted dehydrogenation catalyst of instant claim 1. 
Voskoboynikov further teaches that the catalyst comprises gallium (paragraph [0023]) and platinum (paragraph [0017]) on alumina (paragraph [0029]), and that it eventually becomes necessary to regenerate the catalyst (paragraph [0050]). This is equivalent to the step (1) a) of obtaining a dehydrogenation catalyst comprising platinum and gallium on an alumina based support having become at least partially deactivated of instant claim 1. Voskoboynikov does not specifically teach that the at least partially deactivated catalyst has a platinum to gallium ratio that is less than the ratio of platinum to gallium of the fresh dehydrogenation catalyst. However, Voskoboynikov teaches the same process of using a catalyst comprising similar amounts of platinum and gallium in the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons to produce a similar deactivated catalyst. Therefore, one of ordinary skill in the art would reasonably conclude that the deactivated catalyst of Voskoboynikov has a ratio of platinum to gallium that is less than a ratio of platinum to gallium of the fresh catalyst, absent any evidence to the contrary. 
Voskoboynikov does not specifically teach reconstitution step after regeneration.
Oleck teaches a method for rejuvenating a spent supported platinum catalyst (column 1, lines 10-11) which has undergone a decrease in dehydrogenation activity (column 2, lines 12-13). Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst comprising platinum with a dehydrogenation function of Voskoboynikov is similar to the catalyst comprising platinum with a dehydrogenation function of Oleck, and thus could be rejuvenated in a similar manner.
Oleck teaches that this method comprises the steps of:
a) removing carbonaceous deposits from the catalyst (regeneration) (column 2, lines 61-64).
b) contacting the catalyst free of carbon deposits with hydrogen (column 3, lines 5-7).
c) impregnating the treated catalyst with a solution of platinum compound (column 2, lines 20-21) which is an impregnating solution (column 3, line 53) consisting of an aqueous solution of chloroplatinic acid (platinum salt and water) (column 3, lines 53-54).
d) drying the impregnated catalyst at a temperature of 240°F (115°C), which is within the range of 50 to 150°C of instant claim 5.
e) calcining the dried catalyst at a temperature of 850°F (454°C), which is within the range of 400 to 1000°C of instant claim 1.
Oleck further teaches that the removing of coke is essential before performing the rejuvenation steps above (column 1, lines 64-67). Oleck also teaches that the platinum containing catalyst gradually loses activity due to deposition of carbon and changes in the platinum structure (selective removal of platinum from the dehydrogenation unit) (column 1, lines 22-25) and replacing deactivated catalyst which has had the platinum level reduced to an ineffective level with fresh catalyst is expensive (column 1, lines 29-39). Oleck then teaches that the method of rejuvenation provides a way to extend the life of the catalyst and thus prolong the usefulness of the catalyst in the reactions (column 1, lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of rejuvenation of Oleck after a step of regeneration of the catalyst of Voskoboynikov, because Voskoboynikov and Oleck each teach a dehydrogenation catalyst comprising platinum on a support which is deactivated, and which is regenerated, and Oleck teaches that after regeneration, the rejuvenation steps above provide a catalyst which has additional platinum and thus extends the life of the catalyst (column 1, lines 40-42).
Voskoboynikov further teaches that the fresh catalyst comprises 0.1 to 5 wt% gallium, 0.01 to 5 wt% platinum (which is equivalent to 100 to 50,000 parts by million), and a support comprising alumina (paragraphs [0019]-[0022]). Oleck teaches that an effective amount of platinum added during the impregnation step is an amount approximately equal to the platinum content of the initial catalyst. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate the catalyst of Voskoboynikov in view of Oleck to form a catalyst with the same amounts of each component as the fresh catalyst of Voskoboynikov, because Voskoboynikov teaches that the catalyst with these components in the recited amounts is an effective dehydrogenation catalyst. The range of the platinum overlaps the ranges of 1 to 500 parts per million, 40 to 400 parts per million, and 150 to 300 parts per million of instant claims 1, 2, and 3, and the range of the gallium overlaps the range of 0.2 to 20 wt% of instant claim 1. When the platinum is included in an amount of 0.01 wt%, this gives a ratio of platinum to gallium of 1:500 to 1:10, which is within the range of 1:20000 to 1:4 of instant claim 1, the range of 1:500 to 1:5 of instant claim 2, and overlaps the range of 3:400 to 3:80 of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Voskoboynikov in view of Oleck does not specifically teach the platinum retention of the regenerated catalyst. However, because Voskoboynikov in view of Oleck teaches the use of a similar catalyst comprising platinum and gallium in similar amounts to the claimed amounts, and also teaches similar reaction and rejuvenation steps, where after the catalyst is spent, platinum is impregnated with a solution consisting of platinum salt and water, the catalyst is dried and then is calcined at the claimed temperatures, one of ordinary skill in the art would reasonably conclude that the rejuvenated catalyst of Voskoboynikov in view of Oleck would have the same property of exhibiting platinum retention greater than or equal to the platinum retention of a fresh dehydrogenation catalyst when each is used in the same or otherwise identical process as claimed, absent any evidence to the contrary.
With regard to claim 4, Voskoboynikov in view of Oleck does not specifically teach that the rejuvenated catalyst exhibits a propane dehydrogenation activity that is at least 2% absolute propane conversion greater than the at least partially deactivated catalyst. However, because Voskoboynikov in view of Oleck teaches the use of a similar catalyst comprising platinum and gallium and similar reaction and rejuvenation steps, where after the catalyst is spent, platinum is impregnated with a solution consisting of platinum salt and water, the catalyst is dried and then is calcined at the claimed temperatures, one of ordinary skill in the art would reasonably conclude that the rejuvenated catalyst of Voskoboynikov in view of Oleck would have the same property of exhibiting propane dehydrogenation activity of at least 2% absolute propane conversion greater than or equal to the at least partially deactivated dehydrogenation catalyst as claimed, absent any evidence to the contrary.
	With regard to claim 9, Voskoboynikov teaches the method of dehydrogenation above, where the catalyst comprising platinum and gallium is reacted with an alkane or alkylaromatic hydrocarbon and becomes deactivated (paragraphs [0039], [0050]). Voskoboynikov does not explicitly teach that the gallium lost from the deactivated catalyst is minimized. However, Voskoboynikov teaches the same process of using a catalyst comprising similar amounts of platinum and gallium in the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons to produce a similar deactivated catalyst. Therefore, one of ordinary skill in the art would reasonably conclude that the process of Voskoboynikov produces a similarly deactivated catalyst which as similarly minimized gallium loss, absent any evidence to the contrary.
	With regard to claim 10, Oleck teaches that the catalyst after rejuvenation is dried and calcined at a temperature range of 400 to 1200°F (204.4 to 649°C) (column 3, lines 15-16). This overlaps the range of 600 to 800°C of instant claim 10. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772